Citation Nr: 0629170	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-00 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel






INTRODUCTION

The veteran had active service from November 1943 to February 
1946 and from August 1950 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claims folder was subsequently 
transferred to the RO in San Juan, the Commonwealth of Puerto 
Rico.


FINDING OF FACT

There is no evidence demonstrating that the veteran's 
bilateral hearing loss is related to any disease or injury 
incurred or aggravated during his periods of active service 
from November 1943 to February 1946 and from August 1950 to 
September 1957.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Here, the veteran's February 1946 separation examination 
revealed no ear abnormalities.  Following his first period of 
service, the veteran was treated for suppuration and itching 
on both ears in January 1947.  A medical examination 
performed in August 1950 rated the veteran as 15/15 in 
whispered and spoken voice in both ears.  Similarly, his ears 
were rated as normal in a December 1951 examination as well 
as his August 1957 separation examination.  The veteran did 
not note any ear or hearing abnormalities at his August 1957 
separation examination.  These records provide evidence 
against this claim. 

In a statement dated September 1962, "P.N.S.O.," M.D., a 
private physician who had treated the veteran frequently 
since 1950, diagnosed the veteran with recurrent otorrhea, 
left ear, which the veteran reported was caused by a jeep 
accident sustained while stationed in Panama in 1944.  The 
veteran was diagnosed with bilateral chronic otitis externa 
in an October 1962 VA examination, although his hearing was 
found to be essentially normal.  However, the October 1962 
examiner did not opine as to the condition's cause and a 
January 1963 rating decision found that it was not service 
connected.  By letter dated April 1974, Dr. P.N.S.O. noted 
that the veteran had a fungus-like inflammation of his ear 
canals while a December 1978 VA examination noted that the 
veteran's ears were normal and that there was no hearing 
loss.  The veteran's claim for service connection for an ear 
condition was again denied by the RO in August 1986 and 
August 1987.  

By letter dated January 1990, "R.A.L.P.," M.D., diagnosed 
the veteran with chronic labyrinthitis and left ear tympanic 
membrane.  In September 1991, the Board denied the veteran's 
attempt to reopen a claim for chronic bilateral ear 
infections, finding the new evidence submitted, records of 
ear treatment and hearing testimony, to be cumulative and 
redundant.  

The RO denied service connection for hearing loss again in 
May 2000 and March 2002 because there was no competent 
evidence that the claimed condition was caused by service.  
The claim was adjudicated by the RO on a de novo basis in 
light of the VCAA, which will be addressed below.  The Board 
finds no prejudice to the veteran in adjudicating this claim 
on the merits at this time, in light of the RO's 
determination. 

The veteran was afforded an audiological examination in 
February 1999.  At that time, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
75
80
85
80
LEFT
-----
75
80
75
85

Over the years, the veteran has attributed his hearing 
problems to a 1944 in-service jeep accident, acoustic trauma 
sustained during military service, and a fungal infection he 
allegedly contracted while swimming in swampy water while 
stationed in Panama between 1943 and 1944.  

In this case, although the veteran was diagnosed with several 
ear conditions (or disorders) in the decades that followed 
his separation from active service, an actual hearing loss 
disability is not shown until the February 1999 audiological 
examination, over 40 years after separation from service.  
See 38 C.F.R. § 3.385.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The post-sevice medical record, indicating a hearing loss 
disorder that began many years after service, provides more 
evidence against this claim. 

Furthermore, there is no evidence to support a finding that 
his hearing loss disability is related to an injury or 
disease that was incurred or aggravated during active service 
many years ago.  38 U.S.C.A. §§ 1110.  Service medical 
records and separation examinations revealed no ear 
abnormalities or hearing loss.  Despite the various diagnoses 
of private physicians in the decades following separation, 
there is no competent opinion of record specifically finding 
a relationship between the veteran's current hearing loss and 
his periods of active service.  As a lay person, the veteran 
is not competent to offer an opinion as to the etiology of 
his hearing loss disability.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence of a 
nexus between the hearing loss disability and any period of 
active service, service connection must be denied.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  Accordingly, the appeal is denied.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
March 2001, November 2001, and August 2005 as well as 
information provided in the October 2002 statement of the 
case and January 2006 supplemental statement of the case, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the October 2002 statement of the 
case and January 2006 supplemental statement of the case 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  

The veteran also received notice in the August 2005 letter 
specifically informing him to submit all relevant evidence in 
his possession.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  Although this receipt was not prior to the 
March 2002 rating decision on appeal, the Board emphasizes 
that the veteran has not made any showing or allegation of 
any defect in the provision of notice that resulted in some 
prejudice toward him.  Accordingly, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, by letter dated April 2006, the 
veteran was provided with notice explaining how a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Furthermore, 
as the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA treatment records as 
well as several VA examinations.  See 38 U.S.C.A. § 5103A(d).  
In addition, the veteran provided private medical records and 
private physician statements as well as lay evidence in the 
form of personal statements and hearing testimony.  By letter 
dated March 2006, the veteran indicated that the he had no 
additional evidence to submit. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, the veteran has made no showing or allegation of 
additional evidence.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, warrants the conclusion that a remand is not 
necessary to decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) 
(2005).  As service and post-service medical records as well 
as VA examinations provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for another VA opinion to be obtained.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


